DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/481,271.  Responsive to the preliminary amendment filed 7/26/2019, claims 1-6 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/055437, filed on 3/6/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2019 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2, “the respective position” should be changed to - -a respective position- - for claim consistency.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 4, “the temperature” should be changed to - -a temperature- - for claim consistency.  Appropriate correction is required.

1 is objected to because of the following informalities:  line 4, “the transmission housing” has been changed to - -a transmission housing- - for claim consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4318263 A1 in view of US 2009/0143947 A1.
Regarding claim 1, DE 4318263 A1 discloses a device for detecting operating states in a transmission (see Fig. 1), which device has a position sensor (5) for detecting a respective position of shiftable gear elements (A,B,C; ABSTRACT) and has at least one temperature detector (6) for measuring a temperature in a transmission housing (unshown housing containing elements A,B,C), wherein the position sensor (5) has a sensor housing (generally shown by reference numeral 7 in Fig. 1), with which one of the at least one temperature detector (6) for measuring the temperature is structurally integrated (see structurally integrated elements 5, 6 and 7 shown in Fig. 1).  However, DE 4318263 A1 does not explicitly disclose plural position sensors detecting respective positions of the shiftable gear elements.
	US 2009/0143947 A1 discloses the use of plural position sensors detecting respective positions of shiftable gear elements (see, at least, paragraph [0009]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use plural position sensors detecting respective positions of the shiftable gear elements in DE 4318263 A1, as disclosed by US 2009/0143947 A1, for the predictable result of increasing control accuracy through increased data accumulation and since the simple duplication of claim elements yields predictable results.

Regarding claim 2, DE 4318263 A1 discloses the one of the at least one temperature detector is a temperature sensor element (6) and the at least one position sensor (5) is structurally integrated with the temperature sensor element (see Fig. 1).

Regarding claim 3, DE 4318263 A1 discloses the at least one position sensor (5) is configured for compensating the temperature (see Fig. 1, control output signals associated with ‘T’).

IST) or signal line (Δ)).

Regarding claim 5, DE 4318263 A1, as modified by US 2009/0143947 A1, discloses wherein the device is configured to transmit position signals and temperature signals as two separate analog signals or digital signals via the sensor line (T, SIST).

Regarding claim 6, DE 4318263 A1 discloses wherein the device is configured to transmit a digital output signal with combined information composed of position information and temperature information via the sensor line (Δ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ITO et al. (US 2010/0248560 A1) discloses a propulsion system (see ABSTRACT).
TAKIGUCHI (US 6,041,275) discloses a transmission control apparatus (see ABSTRACT).
IWATSUKI et al. (US 4,967,355) discloses a transmission control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655